DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/1/2021 has been entered.  Claims 5-11 have been cancelled.  Therefore, claims 1-4 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "AUGMENTED REALITY OPTICAL DEVICE COMPRISING A LIGHT ATTENUATOR THAT CAN REACTIVELY ATTENUATE LIGHT"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose augmented reality optical device of claim 1, in particular, an AR optical system configured to generate an AR image and lay the AR image over an actual environment image perceived by a user; a light attenuator disposed in a direction along which the AR optical system is optically exposed to an actual environment and configured to attenuate a brightness of the actual environment image, the light attenuator including an electrode for receiving power; a sensor sensing the brightness of the actual environment image; and a controller receiving a sensing value corresponding to the sensed brightness from the sensor and controlling application of the power to the electrode according to the sensing value, wherein a rate of attenuating the brightness is varied depending on an amount of the power applied to the electrode.  The closest prior art Osterman et al. (U.S. 2017/0276960) discloses an augmented reality (AR) optical device (60, Fig. 26; page 7, para [0086]), comprising: an AR optical system (Fig. 26; page 7, para [0086-0087]) configured to generate an AR image and lay the AR image over an actual environment image perceived by a user (Fig. 26; page 7, para [0086-0087]); and a light attenuator (10, Fig. 26; page 7, para [0086-0087]) disposed in a direction along the AR optical system is optically exposed to an actual environment (light attenuator 10 exposed to an actual environment, Fig. 26) and configured to attenuate a brightness of the actual environment image (Fig. 26; page 7, para [0086-0087]).  However, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. 9,898,995), Seen et al. (U.S. 9,569,896), Wang et al. (U.S. 2016/0278695), Yu (U.S. 2013/0163090), Osterhout et al. (U.S. 2011/0214082), Lapstun et al. (U.S. 2011/0018903), Dougherty et al. (U.S. 2010/0257252), and Martins (U.S. 2010/0254017) disclose a head-mounted optical device for displaying images but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871